Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of Application No. 102018214979.8, filed in Germany on 2018-09-04. 
Preliminary Amendment
Applicant submitted a preliminary amendment on 2020-11-11. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 – 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sachdeva (U.S. Patent Pub. No. 10,169,680 B1) in view of Tanigawa (U.S. Patent Application Pub No. 2019/0026558 A1).
Regarding claim 13, Sachdeva teaches a method for object marking in sensor data, the method comprising the following steps: detecting a scene in a first state by at least one sensor (500, Col. 44:36-45; Sachdeva teaches obtaining a first image of an environment in which vehicles operate); associating a first object marking with at least one object contained in a scene in a first data set containing the scene in the first state (505 – 510, Col. 45:37-49; Sachdeva teaches obtaining an indication for a particular label corresponding to an object in the scene); detecting a similar or matching scene in a second state, which is different from the first state, by the at least one sensor (522, 525, Col. 46:46-60; Sachdeva teaches obtaining a second image of the environment from a second perspective); and at least partially accepting the first object information, contained in the first data set, for the object recognized in the second state of the scene as a second object in a second data set (520, Col. 47:7-19; Sachdeva teaches automatically generating a prediction model in the second image based on identified objects in the first scene representation).
	Sachdeva teaches using first image datasets as an input source for a second image view but does explicitly teach correlating object annotation.
	Tanigawa is also in the field of object recognition in a driving environment. Tanigawa teaches detecting objects in multiple states (S201, para. [0055] [0075]; Tanigawa teaches obtaining first and second scene data); and at least partially accepting the first object marking, contained in the first data set, for the object recognized in the second state of the scene as a second object marking in a second data set (106, S215, para. [0068] [0105]; Tanigawa teaches associating the specified scene image with annotation information).
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sachdeva by incorporating the correlated annotation model that is taught by Tanigawa, to make the invention that captures and relates first and second image data (Sachdeva) and additional correlates label information (Tanigawa); thus, one of ordinary skilled in the art would be motivated to combine the references since identifying target objects requires huge data calculation and this would provide a simplified process for performing an annotation process.
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 14, Sachdeva in view of Tanigawa further teaches the method, wherein for recognizing the scene in the second data set, a piece of location information of the scene is associated with the first data set (Sachdeva, Col. 25:53-60, Col. 20:31-44).
Regarding claim 15, Sachdeva in view of Tanigawa further teaches the method, wherein for recognizing the scene in the second data set, a piece of viewing angle information and/or a piece of position information of the scene is associated with the first data set (Sachdeva, Col. 45:37-49)
Regarding claim 16, Sachdeva in view of Tanigawa further teaches the method, wherein the acceptance of the first object marking takes place at least partially automated by an artificial intelligence module (Tanigawa, para. [0060]).
Regarding claim 17, Sachdeva in view of Tanigawa further teaches the method, wherein an artificial neural network of the AI module determines matching image areas of the scene in the first and second data sets (Tanigawa, para. [0075] [0105]).
Regarding claim 18, Sachdeva in view of Tanigawa further teaches the method, wherein the artificial neural network provides a pixel-by-pixel match mask as output (Sachdeva, Col. 50:22-35).
Regarding claim 19, Sachdeva in view of Tanigawa further teaches the method, wherein the first data set and/or second data set is supplied to the AI module as a training data set (Sachdeva, Col. 50:22-35).
Regarding claim 20, Sachdeva in view of Tanigawa further teaches the method, wherein at least one distinguishing feature of the scene between the first state and the second state is determined using a SLAM method (Sachdeva, Col. 20:31-44), and the second object marking is associated with the distinguishing feature (Sachdeva, Col. 31:39-50).
Regarding claim 21, Sachdeva in view of Tanigawa further teaches the method, wherein the scene in the second state is detected via an image sequence (Sachdeva, Col. 49:55-63), and an unfavorable position from which the scene in the second state is detected is compensated for, based on at least one single image situated before and/or after the single image to be marked (Tanigawa, para. [0090]).
Regarding claim 22, Sachdeva in view of Tanigawa further teaches the method, wherein the first state and the second state of the scene differ due to weather conditions or light conditions (Tanigawa, para. [0067] [0123])
Regarding claim 23, Sachdeva teaches a system for object marking in sensor data, comprising: at least one processor (12) configured to detect a scene (500, Col. 44:36-45; Sachdeva teaches obtaining a first image of an environment in which vehicles operate); a data processing device configured to: associate a first object marking with at least one object contained in a scene in the scene in a first state (505 – 510, Col. 45:37-49; Sachdeva teaches obtaining an indication for a particular label corresponding to an object in the scene); and at least partially accept the first object information, contained in the first data set, for the object recognized in the second state of the scene as a second object in a second data set (520, Col. 47:7-19; Sachdeva teaches automatically generating a prediction model in the second image based on identified objects in the first scene representation).
	Sachdeva teaches using first image datasets as an input source for a second image view but does explicitly teach correlating object annotation.
	Tanigawa is also in the field of object recognition in a driving environment. Tanigawa teaches detecting objects in multiple states (S201, para. [0055] [0075]; Tanigawa teaches obtaining first and second scene data); and at least partially accepting the first object marking, contained in the first data set, for the object recognized in the second state of the scene as a second object marking in a second data set (106, S215, para. [0068] [0105]; Tanigawa teaches associating the specified scene image with annotation information).
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sachdeva by incorporating the correlated annotation model that is taught by Tanigawa, to make the invention that captures and relates first and second image data (Sachdeva) and additional correlates label information (Tanigawa); thus, one of ordinary skilled in the art would be motivated to combine the references since identifying target objects requires huge data calculation and this would provide a simplified process for performing an annotation process.

Regarding claim 24, Sachdeva in view of Tanigawa further teaches the system comprising: a second sensor for location and/or position determination during the detection of the scene, the location and/or position determination being associated with the detected scene (Sachdeva, Col. 20:31-40). 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Ferstl (US Patent Pub. No. 10,691,943 B1) teaches annotating images based on multi-modal sensor data. 
Buch (US Patent Pub. No. 10,866,588 B2) teaches a system and method for leveraging end-to-end driving models for improving driving task modules. 
Blanco (US Patent Application Pub. No. 2018//0176474 A1) teaches a system and method for displaying objects of interest at an incident scene.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        
/ONEAL R MISTRY/Primary Examiner, Art Unit 2664